Kupferman, J. P.,
dissents in a memorandum as follows: If one accepts, as the hearing court did (and we have no basis for concluding otherwise), the information given by fellow Officer Wallace, Officer Lopane was fully justified in reaching into the defendant’s trousers to see what the hard object was.
We held the appeal in abeyance pending a reopened Mapp hearing in order to permit the defendant a broader inquiry. It served no purpose to do this unless we had tentatively determined that suppression was not warranted on the evidence before us, and we were giving the defendant a further opportunity to substantiate the contention of unlawful intrusion.
Upon the reopened hearing, the court stated that it "finds no reason to overturn its original findings of fact and conclusions of law.” I concur with the hearing court.
(Republished)